DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 30, 31, 33, 42, 43, 47 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not set forth “varying inflation diameters create a predetermined shape for the anatomical lumen to conform.”  The specification as 
Claim 47 - the specification as originally filed does not support a guidewire allowing for measurement of balloon location as set forth in claim 47.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the predetermined shapes of the varying inflation, claim 1 and guidewire allowing for measurement of the balloon location, claim 47.  Paragraph [0038] indicates that the guide wire is not shown. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 33, 42, 43, and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (5,910,101, hereinafter Andrews) in view of Bigus et al (6,527,739, hereinafter Bigus) and Crocker et al (5,782,742, hereinafter Crocker).

Claim 1 – Andrews teaches a distal balloon -14-, -16- and -18- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue, the 
However Andrews does not teach independently inflatable balloons, balloons inflated to differed diameters or using the brachytherapy device in a location selected from the group consisting of the esophagus, the rectum, the large intestine, the cardia and the small intestine which would require different sized balloons from the coronary device of Andrews.
Bigus teaches independently controlled balloons inflatable to different predetermined diameters to match the different sizes of the vessel the device is used in, see column 4 lines 38-65.
It would have been obvious to one of ordinary skill in the medical arts at the time the in invention was effectively filed to provide the balloons of Andrews with the ability to inflate the balloons do different diameters such that they match the diameter of the vessel being treated to gain the advantage of matching the vessel size and not damaging the vessel as set forth in Bigus, column 4 line 56 through column 5 line 10.  
Bigus is described as being used in artery or blood vessel but indicates such catheters can be used in “non-coronary procedures”, column 1 line 35.
The combination of Andrews and Bigus does not teach the catheter sized to be used in the claimed body location.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to the combination with a device of the size to be used in different body areas as set forth in Crocker to gain the advantage of using the system in different body locations having different sizes, as set forth in Crocker.
The combination further sets forth varying inflation diameters of the three balloons of Andrews would create a predetermined shape of the lumen.  Predetermined to be the shape of the inflated balloons.

Claim 2 - the balloons are each independently inflatable through lumens –501-,   -502- and –503- of Bigus, column 5 line 1, see figure 5.  The radiation source -38- as set forth in Andrews is positioned within the middle balloon.

Claim 33 – the combination teaches the balloons are individually inflated and inherently are inflated to different pressures, which result in the application of roughly commensurate force along the length of a curved section of said anatomical lumen.
Applicant’s attention is invited to figure 5 and column 5 lines 1-10 of Bigus.  Inflating the outer balloons to a larger diameter inherently requires a different pressure as claimed to provide the same force to the wall of the lumen as claimed.   



Claim 46 – Andrews teaches a distal balloon -14-, -16- and -18- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue, the vascular system is formed by muscle; a distal balloon -18-,  a proximal balloon -14- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue; and at least one intermediate balloon -16- positioned between the distal balloon and the proximal balloon, said at least one intermediate balloon -16- being inflatable to a size which fills a substantial portion of the anatomical lumen, a source lumen -26- adapted and configured to receive a radiation source -36-, the source lumen positioned within at least the at least one intermediate balloon, see figure 3.  
However Andrews does not teach balloons inflated to differed diameters or using the brachytherapy device in a location selected from the group consisting of the esophagus, the rectum, the large intestine, the cardia and the small intestine which would require different sized balloons from the coronary device of Andrews.
Bigus teaches independently controlled balloons inflatable to different predetermined diameters to match the different sizes of the vessel the device is used in, see column 4 lines 38-65.
It would have been obvious to one of ordinary skill in the medical arts at the time the in invention was effectively filed to provide the balloons of Andrews with the ability to 
Bigus is described as being used in artery or blood vessel but indicates such catheters can be used in “non-coronary procedures”, column 1 line 35.
The combination of Andrews and Bigus does not teach the catheter sized to be used in the claimed body location.
Crocker teaches a brachytherapy catheter including a balloon and radioactive source wherein the catheter may be used in veins, arteries, intestines, esophagus and other locations, column 3 lines 10-15
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to the combination with a device of the size to be used in different body areas as set forth in Crocker to gain the advantage of using the system in different body locations having different sizes, as set forth in Crocker.
Claim 47 – Andrews teaches an array of first second and third balloons -14-, -16- and -18- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue, the vascular system is formed by muscle; a distal balloon   -18-,  a proximal balloon -14- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue; and at least one intermediate balloon      -16- positioned between the distal balloon and the proximal balloon, said at least one intermediate balloon -16- being inflatable to a size which fills a substantial portion of the anatomical lumen, a source lumen -26- adapted and configured to receive a radiation source -36-, the source lumen positioned within at least the at least one intermediate 
However Andrews does not teach independently inflatable balloons, balloons inflated to differed diameters or using the brachytherapy device in the esophagus, which may require different sized balloons from the coronary device of Andrews.
Bigus teaches independently controlled balloons inflatable to different predetermined diameters to match the different sizes of the vessel the device is used in, see column 4 lines 38-65.
It would have been obvious to one of ordinary skill in the medical arts at the time the in invention was effectively filed to provide the balloons of Andrews with the ability to inflate the balloons do different diameters such that they match the diameter of the vessel being treated to gain the advantage of matching the vessel size and not damaging the vessel as set forth in Bigus, column 4 line 56 through column 5 line 10.  
Bigus is described as being used in artery or blood vessel but indicates such catheters can be used in “non-coronary procedures”, column 1 line 35.
The combination of Andrews and Bigus does not teach the catheter being used  in the esophagus thereby leaving the size of the device in question.
 Crocker teaches a brachytherapy catheter including a balloon and radioactive source wherein the catheter may be used in veins, arteries, intestines, esophagus and other locations, column 3 lines 10-15.  Thereby setting forth that it is within the skill of one of ordinary skill in the medical arts to modify the size of the device to match the desired use location within the body.

The inflation lumens are inherently “mechanically stably associated with said housing because they are used to inflate the balloons as claimed and if they were not “mechanically stably associated” one would not be able to inflate the balloons.
Claim 48 – Andrews teaches an elongated radiation delivery member -36- and a radiation source -38-.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Andrews, Bigus and Crocker as applied to claim 1 above, and further in view of Popowski et al (2010/0185173, hereinafter Pop).
Claim 30 – the combination teaches an apparatus as claimed but does not teach markers positioned between some of the balloons.
Pop teaches markers at each end of the balloons, see paragraph [0215].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide marker adjacent each ends of each balloon to facilitate positioning the balloons at the desired locations in the body as taught by Pop.


31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Andrews, Bigus and Crocker as applied to claim 1 above, and further in view of Schneiderman (6,142,926).

Claim 31 – the combination teaches an apparatus as claimed but does not teach a guidewire lumen. 
Schneiderman teaches a brachytherapy catheter including multiple balloons a source lumen and a guidewire lumen -14- to allow the catheter to be positioned at the desired location.  
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the combination with a guidewire lumen as taught by Schneiderman to allow a guidewire to lead the catheter to the desired position within the body as set forth in Schneiderman.


Response to Arguments
On page 10, applicant argues that Andrews teaches balloon regions not individual balloons which would not facilitate isolation of a target region.  This is not persuasive because while Andrews teaches a single balloon with multiple regions Andrews also teaches individual balloons and inflation lumens column 3 lines 44-49.  Further, Bigus has been set forth as a teaching reference for individual balloons, inflation lumens and inflation to different diameters, as set forth above.

The arguments on pages 10-11, directed how the prior art is used and how the claimed apparatus is used does not require any structural differences between the cited combination and the rejected claims.  The combination set forth by the examiner above are capable of performing the functions as claimed.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791